         Case 2:19-cr-00048-JLS Document 15 Filed 05/13/19 Page 1 of 4



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 __________________________________
                                    :
 UNITED STATES OF AMERICA           : CRIMINAL CASE NO. 19-00048
                                    :
                v.                  : Honorable Jeffrey L. Schmehl
                                    :
 GEORGE PELTZ                       :
 __________________________________

                                 PROPOSED ORDER

      AND NOW, this ______ day of ___________, 2019, upon consideration of Defendant

George Peltz’s Motion to Seal Sentencing Memorandum and Motion for Downward Variance and

the exhibits in support thereof, it is hereby ORDERED that Defendant’s Motion is GRANTED.

The Defendant’s Sentencing Memorandum and Motion for Downward Variance and the exhibits

in support thereof SHALL BE SEALED.




                                               BY THE COURT:



                                               Honorable Jeffrey L. Schmehl
            Case 2:19-cr-00048-JLS Document 15 Filed 05/13/19 Page 2 of 4



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 __________________________________
                                    :
 UNITED STATES OF AMERICA           : CRIMINAL CASE NO. 19-00048
                                    :
                v.                  : Honorable Jeffrey L. Schmehl
                                    :
 GEORGE PELTZ                       :
 __________________________________

        DEFENDANT GEORGE PELTZ’S MOTION TO SEAL SENTENCING
      MEMORANDUM AND MOTION FOR DOWNWARD VARIANCE AND THE
                   EXHIBITS IN SUPPORT THEREOF

       Defendant George Peltz, by and through his undersigned counsel, respectfully moves for

an Order authorizing the sealing of his Sentencing Memorandum and Motion for Downward

Variance and the exhibits in support thereof. In support of this Motion, Mr. Peltz states as follows:

       1.      Several character references have submitted letters to the Court in support of Mr.

Peltz and his Sentencing Memorandum and Motion for Downward Variance. Some of these letters

tell very sensitive and personal stories that, if not sealed, would subject the individuals and their

family members to undue exposure from the public.

       2.      The Government has stated that it does not oppose the sealing of Mr. Peltz’s

Sentencing Memorandum and Motion for Downward Variance and the exhibits in support thereof.

       WHEREFORE, for the reasons stated above, Mr. Peltz respectfully moves this Court for

an Order sealing his Sentencing Memorandum and Motion for Downward Variance and the

exhibits in support thereof.
        Case 2:19-cr-00048-JLS Document 15 Filed 05/13/19 Page 3 of 4



Dated: May 13 , 2019                   Respectfully submitted,

                                       /s/ Barry Gross
                                       Barry Gross
                                       DRINKER BIDDLE & REATH LLP
                                       One Logan Square, Suite 2000
                                       Philadelphia, PA 19103-6996
                                       Telephone: (215) 988-2700
                                       Facsimile: (215) 988-2757
                                       Barry.Gross@dbr.com

                                       Joseph Rillotta (admitted pro hac vice)
                                       DRINKER BIDDLE & REATH, LLP
                                       1500 K Street, NW, Suite 1100
                                       Washington, D.C. 20005
                                       Telephone: (202) 842-8800
                                       Facsimile: (202) 842-8465
                                       Joseph.Rillotta@dbr.com

                                       Attorneys for Defendant George Peltz
          Case 2:19-cr-00048-JLS Document 15 Filed 05/13/19 Page 4 of 4



                               CERTIFICATE OF SERVICE

       I, Barry Gross, hereby certify that on this day I caused a true and correct copy of the

foregoing George Peltz’s Motion to Seal Sentencing Memorandum and Motion for Downward

Variance and the exhibits in support thereof to be filed and served electronically by the Court’s

CM/ECF system upon all counsel of record in this action.




Dated: May 13, 2019                                 /s/ Barry Gross
                                                    Barry Gross
